Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed July 14, 2020 and November 18, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Claim Objections
Claim 1 is objected to because of the following informalities:  
The language is slightly ambiguous regarding “the distribution area” (several times between line 16 and line 22).  In light of the specification, the anode channels enter through one of the two inactive areas, while the cathode channels enter through the end of the other active area.  However, this respective relationship is not necessarily propagated though the claim language.  For non-limiting example “opposite sides” (line 17) could be interpreted as opposing sides of the same distribution area, but in light of the disclosure would not be in line with the invention; additionally “the distribution area” (line 22) is singular, where two are present (is this limitation applied to a singular distribution area, each distribution area, or a respective distribution area meant?).  More precise language could be used regarding the distribution area put the claims in better form. 
The language cites “the coolant channels, together with the anode channels and the cathode gas channels, lead into active area with no overlap and alternatingly with said anode gas channels and cathode channels and there run parallel with them” (lines 25-29).  This claim language is awkward, to cite the coolant with conjunction anode and cathode channels to have a limitation (may be awkward, incorrect punctuation?), and then to again cite a further limitation regarding the anode gas channel and cathode gas channels.  Additionally, it is unclear what “alternatingly” is mean to modify (lead?).  Additionally, “and there run parallel” is awkward wording (what runs parallel, and where is there).
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: it cites “a fuel cell system” of claim 7, where ‘the fuel cell’ would be preferred (as it refers back to the same term given antecedent basis and uses the definite article).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0145352 (Kondo et al.) in view of US 2008/0131755 (Lee et al.) and US 2007/0254203 (Ishida et al). 
	As to claim 1, Kondo et al. teach of a bipolar plate (separator) for a fuel cell, comprising: an anode plate (upstream separator [30]) and a cathode plate (corresponding, adjacent downstream separator [60]) each of the anode plate and the cathode plate having an active area (area associated with main flow passages [43]) and two inactive areas; 
	wherein each inactive area includes a supply area with two main gas ports for supply or discharge of reaction gases and a coolant main port for supply or discharge of coolant (left side - with supply or discharge manifolds of the main gases and coolant [12, 22, 15]); and right side - with supply or discharge manifolds of the main gases and coolant [13, 23, 14]) (fig. 2; para 0038, 0040, 0042), and a distribution area (outlet flow passages [45] and branch flow passages [40]) for connecting the two main gas ports and the coolant main port to the active area (main flow passages [43], via convergence flow passages [44] (fig. 2; para 0042;  additionally – although only the anode plate/upstream separator [30] is shown/described, para 0111 and 0113 indicates the same structure applies to the downstream separator, and thus the same structure would be present);
	the anode plate and the cathode plate being formed and arranged one over the other such that the anode plate has open anode gas channels (hydrogen flow passages [10A]) facing away from the cathode plate and the cathode plate has open cathode gas channels facing away from the anode plate, and that closed coolant channels are formed on the sides of the anode plate and the cathode plate that face one another (note: para 0111 and 0113 indicates the same structure applies to the downstream separator; general flow and structure matching that claimed indicated in para 0033-0040, but it is indicated that the coolant is not specifically shown);
	wherein the anode gas channels and the cathode gas channels are routed with no overlap from the main gas ports through the distribution area (outlet flow passages [45] and branch flow passages [40]) and lead into the active area (main flow passages [43], via convergence flow passages [44] ) on opposite sides, are diverted within the active area and are distributed across the width of the active area (note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate; thus one main port would route from [12] (as seen in fig. 2), while the other main port routes from manifold [13]).
	wherein after the distribution across the width of the active area (main flow passage [43]), the anode gas channels and the cathode gas channels are diverted toward the respective opposite distribution area (towards manifolds [12], [22], [15] of fig. 2; again note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate);
	Kondo et al. do not teach (a) the coolant channels branch in the distribution area and, after branching, are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap and (b) are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and alternatingly with said anode gas channels and cathode gas channels and there run parallel with them through the active area. 
	With respect to (a): Lee et al. teach the coolant channels branch in the distribution area and, after branching, are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap (see fig. 7B, where the cooling water communication passageway [13c] are seen to branch towards in the distribution area towards the oxygen communication and passageway [13a] and hydrogen communication passageway [13b], so overlap could occur in active area, but do not overlap at the distribution area (figs. 7A-7D).  The combination of Lee et al.’s coolant channels regarding the coolant channels branch in the distribution area and, after branching, are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap with Kondo et al. would yield the predictable result of providing cooling to the system (as Kondo et al. teaches the use of cooling channels but does not show a specific structure).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) combine the cooling channels of Lee et al. (coolant channels branch in the distribution area and, after branching, are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap) with Kondo et al., as the combination would yield the predictable result of providing cooling to the system.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b): Ishida et al. teach the cooling channels, anode gas channels, and the cathode gas channels are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and alternatingly with said anode gas channels and cathode gas channels and there run parallel with them through the active area (figs. 6 and 9 shows a diversion of reactant gas, the break of area between reaction gas holes [62a] and [62b] (fig. 9) constitute an active area provision with no overlap due to the break therein; figs. 8 and 10 show a parallel relationship of the anode gas, cathode gas, and coolant channels).  The motivation for using Ishida et al.’s flow (the cooling channels, anode gas channels, and the cathode gas channels are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and alternatingly with said anode gas channels and cathode gas channels and there run parallel with them through the active area) is to prevent pressure loss in a fuel cell stack, thus allowing power generation to be performed efficiently (para 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for using Ishida et al.’s flow (the cooling channels, anode gas channels, and the cathode gas channels are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and alternatingly with said anode gas channels and cathode gas channels and there run parallel with them through the active area) is to prevent pressure loss in a fuel cell stack, thus allowing power generation to be performed efficiently.
	As to claim 2, Kondo et al. teach the bipolar plate and/or the active area are rectangular (fig. 2; note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate).
	As to claim 3, Kondo et al. teach the anode gas channels and the cathode gas channels are diverted at right angles (fig. 2; bends at the corners of sections [42] and [44] occur at right angles, note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate).  (This interpretation is taken barring specification at the placement of the diversion.  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)
	Lee et al., relied upon to render obvious the coolant channels, show a diversion of approximately right angles (slight curve) (fig. 7B).  This difference is seen to be slight, such that unobviousness does not exist.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Also see MPEP §2144.05(I).  See the rejection to claim 1 above for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 4, Kondo et al. teach each supply area, the respective coolant main port is arranged between the two respective main gas ports (fig. 2 – [22] being between [12] and [15]; [23] being between [13] and [14]).  
	As to claim 6, Kondo et al. (in view of Lee et al.) do not teach the coolant channels have different flow cross sections and/or heights in different regions within the distribution area. 
	However, Ishida et al. each of a slightly different distribution area, which uses guides [56a] to direct coolant passage in a distribution area (para 0053; fig. 4).  The coolant channels created by the guides have different flow cross sections (fig. 4).  The combination of Ishida et al.’s coolant channels (having different flow cross sections) with Kondo et al. (in view of Lee et al.) would yield the predictable result of providing cooling channels.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) combine the cooling channels of Ishida et al. (having different flow cross sections) with Kondo et al. (in view of Lee et al.), as the combination would yield the predictable result of providing cooling channels.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 7, the bipolar plate of claim 1 has been rendered obvious (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Kondo et al. teach a fuel cell comprising at least two bipolar plates and a membrane electrode assembly arranged between said plates (stack seen in fig. 1; membrane electrode assembly between an upstream separator [30] and downstream separator [60], each paired with a respective downstream separator and upstream separator; see also para 0038).  
	As to claim 8, the fuel cell system of claim 7 has been rendered obvious (see the rejection to claim 7 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Kondo et al. teach a motor vehicle having a fuel cell system (electric automobile; para 0084).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 5. 
	Claim 5 teaches the bipolar plate comprising the elements therein. Notably, claim 5 requires: “for formation of the branched coolant channels: in both distribution areas of the anode plate, first coolant channels which extend from the coolant main port and terminate in a dead end in the distribution area and second coolant channels which extend from the active area and terminate in a dead end in the distribution area are provided; in both distribution areas of the cathode plate, first coolant channels which extend from the coolant main port and terminate in a dead end in the distribution area are provided, and second coolant channels which extend from the active area and terminate in a dead end in the distribution area are provided; and the first coolant channels of the anode plate are in fluid connection with the second coolant channels of the cathode plate and the first coolant channels of the cathode plate are in fluid connection with the second coolant channels of the anode plate.”  Ishida et al. teaches of a dead end feature regarding the hydrogen and subsequent relationships with adjacent plates (fig. 6, 9, and 10).  However, no such feature is disclosed regarding a coolant.  Additionally, there is no motivation to include the claimed features in the coolant, as it may not be compatible with the specific reactant flow already set forth by Ishida.  Thus, none of the prior art, alone or in combination, teaches suggests, or renders obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759